Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 23, 2016

The Court of Appeals hereby passes the following order:

A16A0957. DORIS JONES v. WAL-MART STORES, INC., et al.

      In this direct appeal, Doris Jones seeks review of the superior court’s order
affirming a decision of the State Board of Workers’ Compensation. However, an
appeal from a decision of the superior court reviewing a decision of the State Board
of Workers’ Compensation must be brought by application for discretionary appeal.
See OCGA § 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App. 279 (471
SE2d 59) (1996). Because Jones failed to follow the proper appellate procedure, her
appeal is hereby DISMISSED for lack of jurisdiction. See Adivari, supra.

                                      Court of Appeals of the State of Georgia
                                                                           02/23/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.